Exhibit 10.20
 
REGISTRATION RIGHTS AGREEMENT
 
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made effective as of
___________ __, 2007, by and among HemoBioTech, Inc., a Delaware corporation
(the “Company”), and the investors signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).
 
 
RECITALS
 
 
A.           Each Purchaser has executed and delivered to the Company a
Subscription Agreement (the “Subscription Agreement”) to purchase Units
comprised of the Company’s Common Stock, par value $.001 per share (the “Common
Stock”) and Warrants (the “Warrants”) to purchase additional shares of Common
Stock; and
 
 
B.           As a condition of the Subscription Agreement, the Company is
required to execute and deliver this Agreement to the Purchasers to provide for
certain registration rights with respect to Common Stock and shares of Common
Stock underlying the Warrants (“Warrant Shares”) upon the terms and conditions
set forth herein.
 
 
NOW, THEREFORE, in consideration of these premises and the mutual promises and
covenants hereinafter set forth and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following capitalized terms shall have the following meanings:
 
 
“Business Day” means any day other than a Saturday, Sunday or legal holiday in
the State of Texas.
 
 
“Effectiveness Date” means, with respect to the Registration Statement to be
filed pursuant to Section 2(a), the earlier of (a) the 90th business day from
the date on which such Registration Statement is filed, and (b) the date on
which the SEC declares the Registration Statement effective.
 
 
“Effectiveness Period” is defined in Section 2(a).
 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
“Filing Date” means, with respect to the Registration Statement to be filed
hereunder, the date that is forty-five (45) business days from the date hereof.
 

--------------------------------------------------------------------------------


 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities (including any permitted assignee).
 
 
“Holders’ Representative” means Meyers Associates, L.P., or any other person
that has been appointed by the Holders of a majority of the Registrable
Securities to act as representative of the Holders for purposes of this
Agreement.
 
 
“Indemnified Party” is defined in Section 5(c).
 
 
“Indemnifying Party” is defined in Section 5(c).
 
 
“Losses” is defined in Section 5(a).
 
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 
 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
 
“Registrable Securities” means the shares of Common Stock sold pursuant to
Subscription Agreements, Warrant Shares issuable upon any exercise of Warrants,
and any shares issued upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided, that
the Company shall have the right to reduce the number of Registrable Securities
if in the reasonable opinion of counsel to the Company, the Registration
Statement could not be declared effective by the SEC without such reduction as a
result of SEC guidance pursuant to Rule 415 promulgated under the Securities
Act.  Any such reduction shall be pro rata among all Holders.
 
2

--------------------------------------------------------------------------------


 
“Registration Statement” means the registration statements required to be filed
hereunder, including (in each case) the Prospectus, amendments and supplements
to the registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in the registration statement.
 
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
 
“Rule 144(k)” means Rule 144(k) promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the SEC having substantially the same
effect as such Rule.
 
 
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
 
“Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
 
“SEC” means the U.S. Securities and Exchange Commission.
 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
 
“Selling Shareholder Questionnaire” is defined in Section 2(e).
 
 
“Trading Day” means (i) a day on which Common Stock is traded or quoted on a
Trading Market, or (ii) if Common Stock is not traded or quoted on a Trading
Market, a day on which Common Stock is quoted in the over-the-counter market as
reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting price);
provided, that in the event that Common Stock is not traded or quoted as set
forth in (i), and (ii) hereof, that Trading Day shall mean a Business Day.
 
 
“Trading Market” means the following markets or exchanges on which Common Stock
is listed or quoted for trading on the date in question: the NASDAQ Capital
Market, the American Stock Exchange, the New York Stock Exchange, the NASDAQ
Global Market or the OTC Bulletin Board.
 
3

--------------------------------------------------------------------------------


2. Registration.
 
(a) Required Registration.  No later than the Filing Date, the Company shall
prepare and file with the SEC the Registration Statement covering the resale of
all of the Registrable Securities which a Holder has requested to be included in
such Registration Statement (subject to the proviso set forth in the definition
of “Registrable Securities” above) and for which such Holder has provided the
Company with a completed Selling Shareholder Questionnaire, which offering shall
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form SB-2 (or other applicable form at the discretion of the
Company). The Registration Statement shall contain (except if otherwise directed
by the Holders) the “Plan of Distribution” substantially in the form attached
hereto as Annex A (which may be modified as required by the Securities Act and
the rules and regulations thereunder and to respond to comments, if any,
received from the SEC).  The Company shall cause the Registration Statement to
be declared effective under the Securities Act prior to the Effectiveness Date
and shall use its commercially reasonable efforts to keep the Registration
Statement continuously effective under the Securities Act until the date when
all Registrable Securities covered by the Registration Statement (a) have been
sold pursuant to the Registration Statement or an exemption from the
registration requirements of the Securities Act or (b) may be sold without any
volume or other restrictions pursuant to Rule 144(k) (the “Effectiveness
Period”).
 
(b) Liquidated Damages. If: (i) the Registration Statement is not filed on or
prior to the Filing Date, or (ii) the Company fails to file with the SEC a
request for acceleration of the Registration Statement in accordance with Rule
461 promulgated by the SEC pursuant to the Securities Act, within ten (10)
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the SEC that the Registration Statement will not be
“reviewed” or will not be subject to further review, or (iii) prior to the
effective date of the Registration Statement, the Company fails to file a
pre-effective amendment and otherwise respond in writing to comments made by the
SEC in respect of the Registration Statement within thirty (30) Trading Days
after the receipt of comments by or notice from the SEC that such amendment is
required in order for the Registration Statement to be declared effective, or
(iv) the Registration Statement is not declared effective by the SEC by the
Effectiveness Date (any such failure or breach being referred to as an “Event”,
and for purposes of clauses (i) and (iv) the date on which such Event occurs,
and for purpose of clause (ii) the date on which such ten (10) Trading Day
period is exceeded, and for purpose of clause (iii) the date which such thirty
(30) Trading Day period is exceeded being referred to as “Event Date”), then, in
addition to any other rights the Holders may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder an amount in
cash or Common Stock, or a combination thereof, as partial liquidated damages
and not as a penalty, equal to 2% of the aggregate purchase price paid by such
Holder pursuant to the Subscription Agreement for any unregistered Registrable
Securities then held by such Holder, which amount shall be payable on the first
monthly anniversary of each such Event Date and each monthly anniversary
thereafter (if the applicable Event shall not have been cured by such
date).  The number of shares of Common Stock issuable in lieu of cash hereunder
shall be equal to A
 
4

--------------------------------------------------------------------------------


 
divided by B, in which A equals the dollar amount of accrued and payable partial
liquidated damages to be paid in shares of Common Stock and B equals the average
of the closing price on the Trading Market for the ten (10) Trading Days
immediately preceding the date of payment of such partial liquidated
damages.  The decision whether to pay partial liquidated damages hereunder in
shares of Common Stock or cash shall be at the discretion of the
Company.  Except as otherwise provided herein, if at any time the Company pays
partial liquidated damages partially in cash and partially in shares of Common
Stock, then such payment shall be distributed ratably among the Holders based
upon the Subscription Amount paid by each Holder.  The parties agree that (1)
the Company shall not be liable for liquidated damages under this Agreement with
respect to any Warrants or Warrant Shares and (2) liquidated damages shall cease
to accrue on the eight (8) month anniversary of the Filing Date.
 
(c) Sufficient Number of Shares Registered. In the event the number of shares of
Common Stock covered under a Registration Statement filed pursuant to
Section 2(a) is insufficient to cover all of the Registrable Securities which
such Registration Statement is required to cover (subject to the proviso set
forth in the definition of “Registrable Securities” above), the Company shall
use its best efforts to amend the Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover at least 100% of the Registrable Securities, in each case,
as soon as practicable.  The Company shall use its commercially reasonable
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof.
 
(d) Participation in Underwritten Registrations.  No Holder may participate in
any underwritten registration with respect to the Registrable Securities unless
such Holder completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
reasonably required under the terms of such underwriting agreements.
 
(e) Other Requirements.  In connection with any Registration Statement under
Section 2(a), Holders whose Registrable Securities are included therein shall
provide such information and shall execute and deliver to the Company such
documents, including, but not limited to, a selling shareholder questionnaire in
customary form and substance reasonably satisfactory to the Company (“Selling
Shareholder Questionnaire”), as the Company may reasonably request in order to
effect such registration pursuant to this Agreement and in accordance with
applicable securities laws.
 
3. Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall use commercially reasonable efforts to:
 
(a) Not less than three (3) Trading Days prior to the filing of the Registration
Statement or of any related Prospectus or any amendment or supplement thereto,
(i) furnish to the Holders’ Representative copies of all such documents
substantially in the form proposed to be filed (including documents incorporated
or deemed incorporated by reference to the extent requested by such Person)
which documents will be subject to the review of the Holders’ Representative,
and (ii) subject, if appropriate, to the execution of confidentiality agreements
in form acceptable to the Company, cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to conduct a
reasonable investigation within the meaning of the Securities Act.
 
5

--------------------------------------------------------------------------------


(b) (i) Prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep the Registration Statement continuously
effective as to the applicable Registrable Securities for the Effectiveness
Period; (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424; and (iii) respond as promptly as reasonably practicable to
any comments received from the SEC with respect to the Registration Statement or
any amendment thereto and, as promptly as reasonably practicable, upon request,
provide the Holders’ Representative true and complete copies of all
correspondence from and to the SEC relating to the Registration Statement
(subject, if appropriate, to the execution of confidentiality agreements in form
acceptable to the Company).
 
(c) Notify the Holders of Registrable Securities to be sold as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than three (3)
Trading Days prior to such filing) and (if requested by any such Person) confirm
such notice in writing promptly following the day (i)(A) when a Prospectus or
any Prospectus supplement or post-effective amendment to the Registration
Statement is proposed to be filed; (B) when the SEC notifies the Company whether
there will be a “review” of the Registration Statement and whenever the SEC
comments in writing on the Registration Statement (the Company shall upon
request provide true and complete copies thereof and all written responses
thereto to the Holders’ Representative, subject, if appropriate, to the
execution of confidentiality agreements in form acceptable to the Company); and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the SEC or any other
federal or state governmental authority during the period of effectiveness of
the Registration Statement for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the SEC or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement covering any or all
of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d) Avoid the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of the Registration Statement, or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, at the earliest practicable
moment.
 
6

--------------------------------------------------------------------------------


(e) Promptly deliver to each Holder no later than five (5) business days after
the Effectiveness Date, without charge, two (2) copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto (and, upon the request of the Holder such additional copies
as such Persons may reasonably request in connection with resales by the Holder
of Registrable Securities).  The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving of any notice pursuant to Section 3(c)(ii)-(v).
 
(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of
such jurisdictions within the United States as any Holder reasonably requests in
writing, to keep such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statement; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified, subject the
Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.
 
(g) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Subscription Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.
 
(h) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(i) Comply in all material respects with all applicable rules and regulations of
the SEC relating to the registration of the Registrable Securities pursuant to
the Registration Statement or otherwise.
 
(j) The Company shall not be required to include in any Registration Statement
the Registrable Securities of any Holder that does not complete a Selling
Shareholder Questionnaire.
 
7

--------------------------------------------------------------------------------


(k) Make all documents, files, books, records, officers, directors and employees
of the Company reasonably available to the Holders’ Representative, one legal
counsel to the Holders and one firm of accountants retained by the Holders
(collectively, the “Inspectors”), and make such other accommodations as are
reasonably necessary for the Inspectors, if any, to perform a due diligence
review of the Company; provided, however, that all such information
(“Confidential Information”) will be kept confidential and not utilized by the
Inspectors except as contemplated herein and except as required by law or court
order.  The term Confidential Information also includes any information included
in a draft Registration Statement or any related Prospectus or any amendment or
supplement thereto provided to a Holder pursuant to Section 3(a); for the
avoidance of doubt, however, the Company shall not furnish to Holders, without
their prior approval, any information that constitutes or might constitute
material, non-public information.  The term Confidential Information does not
include information that (a) is already in possession of such other party (other
than that which is subject to another confidentiality agreement or unless
obtained from a third party where the receiving party knows that the third party
was subject to a confidentiality agreement), (b) becomes generally available to
the public other than by disclosure in violation of this Agreement or any other
agreement to which a Holder is a party, or (c) becomes available on a
non-confidential basis from a source other than the Company unless obtained from
a third party where the receiving party knows that the third party was subject
to a confidentiality agreement.  Each Holder agrees that it shall, upon learning
that disclosure of such Confidential Information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the information deemed confidential.
 
(l) Hold in confidence and not make any disclosure of information concerning any
Holder provided to the Company unless (a) such information is already in
possession of the Company, (b) such information becomes available to the Company
on a non-confidential basis from a person other than such Holder who is not
known by the Company to be otherwise bound by a confidentiality or comparable
agreement with such Holder, (c) disclosure of such information is necessary to
comply with federal or state securities laws, (d) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement or Prospectus, (e) the release of such information is
ordered pursuant to a subpoena or other final, non-appealable order from a court
or governmental body of competent jurisdiction, (f) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement to which the Company is a party,
or (g) such Holder consents to the form and content of any such disclosure (the
Holders shall be deemed to consent to the inclusion of any information provided
in the Selling Shareholder Questionnaire, in the Registration Statement, any
Prospectus related thereto, and any amendments or supplements thereto).  The
Company agrees that it shall, upon learning that disclosure of such information
concerning any Holder is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Holder and allow such Holder, at the Holder’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.
 
8

--------------------------------------------------------------------------------


(m) File the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder so long
as the Holders own any Registrable Securities, but in no event longer than two
(2) years; provided, however, the Company may delay any such filing but only
pursuant to Rule 12b-25 under the Exchange Act, and the Company shall use
commercially reasonable efforts to take such further action as any Holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act, or (b) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.
 
4. Registration Expenses.  All fees and expenses incident to the performance of
or compliance with this Agreement by the Company (including, without limitation,
fees and expenses of one counsel for the Holders’ Representative with respect to
the review of the Registration Statement, “Holders’ Representative Counsel”)
shall be borne by the Company whether or not any Registrable Securities are sold
pursuant to the Registration Statement, other than fees and expenses of counsel
(other than the Holder’s Representative Counsel referenced above) or any other
advisor retained by the Holders and discounts, fees and commissions with respect
to the sale of any Registrable Securities by the Holders. The fees and expenses
to referred to in the foregoing sentence to be borne by the Company shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Trading Market on which Common Stock is then listed for trading,
and (B) to effect compliance with applicable state securities or Blue Sky laws),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing Prospectuses), (iii)
fees and disbursements of counsel for the Company, (iv) Securities Act liability
insurance, if the Company so desires such insurance, and (v) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or other trading market as
required hereunder.
 
5. Indemnification
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (including the cost (including without limitation, reasonable
attorneys’ fees) and expenses relating to an Indemnified Party’s actions to
enforce the provisions of this Section 5) (collectively, “Losses”), as incurred,
to the extent arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the
 
9

--------------------------------------------------------------------------------


 
extent, but only to the extent, that (1) such untrue (or alleged untrue)
statements or omissions (or alleged omissions) are based solely upon information
regarding such Holder furnished (or in the case of an omission, results from the
failure of such Holder to fully or accurately complete the Selling Shareholder
Questionnaire) in writing to the Company by or on behalf of such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and which proposed method was reviewed by such Holder expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto (it being understood that the Holder has
reviewed Annex A hereto for this purpose), (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated in Section 6(c), or (3) the
failure of the Holder to deliver a Prospectus as amended or supplemented prior
to the confirmation of a sale.  The Company shall notify the Holders promptly of
the institution, threat or assertion of any Proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement.
 
(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based upon: (x) such Holder’s failure
to comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading (i) to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is contained in any information so furnished (or
in the case of an omission, results from the failure of such Holder to fully or
accurately complete the Selling Shareholder Questionnaire) in writing by or on
behalf of such Holder to the Company specifically for inclusion in the
Registration Statement or such Prospectus or (ii) to the extent that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished (or in the case of an omission, results from the failure of
such Holder to fully or accurately complete the Selling Shareholder
Questionnaire) in writing to the Company by or on behalf of such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and which proposed method was reviewed by such Holder expressly for
use in the Registration Statement (it being understood that the Holder has
reviewed Annex A hereto for this purpose), such Prospectus or such form of
Prospectus or in any amendment or supplement thereto, or (2) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the
 
10

--------------------------------------------------------------------------------


 
Advice contemplated in Section 6(c), or (3) the failure of the Holder to deliver
a Prospectus as amended or supplemented prior to the confirmation of a sale. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the gross proceeds received or to be received by the Holder with
respect to the sale of its Registrable Securities.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that such failure shall have
materially prejudiced the Indemnifying Party.
 
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in (but not control) the defense thereof, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Party or Parties unless: (1) the Indemnifying Party has agreed in writing to pay
such fees and expenses; (2) the Indemnifying Party shall have failed to assume
the defense of such Proceeding in a timely manner and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel in writing that a conflict
of interest would exist if the same counsel were to represent such Indemnified
Party and the Indemnifying Party (in which case, if such Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and the reasonable fees and
expenses of one separate counsel for all Indemnified Parties in any matters
related on a factual basis shall be at the expense of the Indemnifying Party).
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding affected without its written consent. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within fifteen
(15) Business Days of written notice thereof to the Indemnifying Party;
provided, that the Indemnified Party shall promptly reimburse the Indemnifying
Party for that portion of such fees and expenses applicable to such actions for
which such Indemnified Party is not entitled to indemnification hereunder,
determined based upon the relative faults of the parties.
 
11

--------------------------------------------------------------------------------


(d) Contribution. If a claim for indemnification under Section 5(a) or Section
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
(e) The parties hereto agree that it would not be just and equitable if
contribution pursuant to Section 5(d) were determined by pro rata allocation or
by any other method of allocation that does not take into account the equitable
considerations referred to in Section 5(d).  Notwithstanding the provisions of
Section 5(d), no Holder shall be required to indemnify or contribute, in the
aggregate, pursuant to this Article 5, any amount in excess of the amount by
which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by such Holder. The indemnity and contribution agreements
contained in this Section are in addition to any liability that the Indemnifying
Parties may have to the Indemnified Parties.  No party guilty of fraudulent
misrepresentation pursuant to Section 11(f) of the Securities Act shall be
entitled to contribution from any other party.
 
6. Miscellaneous.
 
(a) Remedies.  In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement will be entitled to specific performance of its rights
under this Agreement.  The Company and each Holder agree that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.
 
(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
12

--------------------------------------------------------------------------------


(c) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(ii)-(v), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least sixty-six percent (66%) of the then outstanding Registrable Securities
(assuming the exercise of all Warrants, whether exercised or not), whereupon
such amendment, modification, supplement or waiver shall be binding on all
Holders; provided, however, that no consideration shall be offered or paid to
any Holder to amend or consent to a waiver or modification of any provision of
this Agreement unless the same consideration (on a pro-rata basis) is also
offered to all of the Holders under this Agreement.
 
(e) Notices. All notices that are required or may be given pursuant to this
Agreement must be in writing and delivered personally, by a recognized courier
service, by a recognized overnight delivery service, or by registered or
certified mail, postage prepaid, to the parties at the following addresses (or
to the attention of such other person or such other address as any party may
provide to the other parties by notice in accordance with this section):
 
If to the Company:


5001 Spring Valley Rd.
Suite 1040 - West
Dallas, Texas 75244
Attention: Dr. Arthur P. Bollon
Telephone: (972) 455-8950


With a copy to:


Greenberg Traurig, LLP
Met Life Building
200 Park Avenue
New York, NY 10166
Attention: Robert H. Cohen, Esq.
Telephone: (212) 801-9200


If to a Purchaser:


At the address indicated on the signature page for such Purchaser


Any such notice or other communication will be deemed to have been given and
received (whether actually received or not) on the day it is personally
delivered or delivered by courier or overnight delivery service or, if mailed,
when actually received.
 
13

--------------------------------------------------------------------------------


(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each of the parties and their respective successors and permitted
assigns.
 
(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
conflicts of laws principles thereof. The parties hereto hereby irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement, shall be brought solely in the federal or state courts
sitting in Delaware (collectively, the “Courts”).  By its execution hereof, the
parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the Courts and agree that any process in any such action may be served upon
any of them personally, or by certified mail or registered mail upon them or
their agent, return receipt requested, with the same full force and effect as if
personally served upon them in Delaware.  The parties hereto waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto.
 
(i) Cumulative Remedies.  Subject to the first sentence of Section 6(a), the
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.
 
(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(k) Interpretation. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning
hereof.  References to Sections mean Sections of this Agreement unless otherwise
stated.  Any term defined in this Agreement shall be deemed to include
derivations of such term (e.g., the term “Indemnified Party” shall include
“Indemnified Parties”).
 
14

--------------------------------------------------------------------------------


(l) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser hereunder is several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder.  Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Purchaser pursuant hereto or thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.  EACH PURCHASER REPRESENTS THAT IS HAS BEEN REPRESENTED BY ITS OWN
SEPARATE LEGAL COUNSEL IN ITS REVIEW AND NEGOTIATION OF THIS AGREEMENT.  The
Company has elected to provide all Purchasers with the same terms and documents
for the convenience of the Company and not because it was required to do so by
the Purchasers.
 
(m) Assignment of Registration Rights. The rights of any Holder under this
Agreement shall be automatically assignable by such Holder to any transferee of
all or any portion of Registrable Securities (other than pursuant to a public
sale or Rule 144) if: (1) such Holder agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to
the Company promptly after such assignment; (2) the Company is, promptly after
such transfer or assignment, furnished with written notice of (i) the name and
address of such transferee or assignee, and (ii) the securities with respect to
which such registration rights are being transferred or assigned; and (3) at or
before the time the Company receives the written notice contemplated by
clause (2) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein.
 
(n) Deferral Period.  With respect to any Registration Statement filed or to be
filed pursuant to Section 2, if the Company determines that, in its good faith
judgment, it would (because of the existence of, or in reasonable anticipation
of, any acquisition or corporate reorganization or other transaction, financing
activity, stock repurchase or other material development involving the Company
or any subsidiary, or the unavailability for reasons beyond the Company’s
control of any required financial statements or other material information, or
any other event or condition material to the Company or any subsidiary) be
materially disadvantageous to the Company to proceed with such Registration
Statement or that the Company is required by applicable law, rules or
regulations not to proceed with the Registration Statement (a “Material
Development Condition”), then the Company shall, notwithstanding any other
provisions of this Agreement, be entitled, upon the giving of a written notice
that a Material Development Condition has occurred (a “Delay Notice”) from an
officer of the Company to the Holders’ Representative, as the representative of
the Purchasers, (i) to cause sales of Registrable Securities by the Purchasers
pursuant to such Registration Statement to cease, (ii) to cause such
Registration Statement to be withdrawn and the effectiveness of such
Registration Statement suspended, or (iii) in the event no such Registration
Statement has yet been filed or declared effective, to delay filing or
effectiveness of any such Registration Statement until, in the good faith
judgment of the Company, such Material Development Condition shall be disclosed
or no longer exists (notice of which the Company shall promptly deliver to the
Holders’ Representative, as the representative of the
Purchasers).  Notwithstanding the foregoing provisions of this Section 6(n), in
the event a Registration Statement is filed and subsequently withdrawn by reason
of any existing or anticipated Material Development Condition as provided
 
15

--------------------------------------------------------------------------------


 
above, the Company shall use commercially reasonable efforts to cause a new
Registration Statement covering the Registrable Securities to be filed with the
SEC as soon as reasonably practicable after such Material Development Condition
ceases to exist or, if sooner, as soon as practicable after the expiration of
such ninety (90) day period.


(o) Entire Agreement.  This Agreement, any annexes hereto and any writings
incorporated herein by reference set forth the entire understanding of the
parties hereto with respect to the subject matter hereof. The recitals hereto
are a material part of this Agreement and are incorporated in this Agreement by
reference as if fully set forth herein.


[Signatures follow]



 
 
16

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
HEMOBIOTECH, INC.




By: _____________________________________                                                               
                       Dr. Arthur P. Bollon, Ph.D.
       Chief Executive Officer








 

 
 

--------------------------------------------------------------------------------

 
 
 
(PURCHASER’S SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT)
 




INDIVIDUALS:




Signature:_______________________________________
Print Name:______________________________________




Signature:_______________________________________
Print Name:______________________________________

 




ENTITY:


                                                                                                               
 
By:____________________________________________                                                               
           Name:
           Title:




ADDRESS:


                                                                                                                
 

Attention:______________________________________


Telephone:_____________________________________






 

 
 
 

--------------------------------------------------------------------------------

 
